DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

				 
Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	Claims 12-16 are missing.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee et al. Pub. No. US 2014/0320662 A1(Hereinafter refed to as “McNamee”) in view  of HAUENSTEIN et al. Pub. No. US 2017/0214970 A1 (Hereinafter refed to as “Hauenstein”).

Regarding Claim 1, McNamee discloses an automated method of operating a video production device that produces a video production stream of an event from a plurality of video input streams that are captured by a plurality of different video capture devices (see Abstract), the method comprising:
 receiving the plurality of video input streams from the plurality of different video capture devices (see paragraph [0037]: as the live event is unfolding, the signal processing system 102 obtains video 105 or audio 103, or a portion thereof, from the live event 101 (e.g., a live concert, a live rave party, or a traffic accident). In some implementations, the video 105 is obtained via a camera or camcorder placed at a predefined position relative to the live event (e.g., at a 30 degree angle to a main artist or a primary musical instrument).); 
selecting one of the plurality of video input streams as a current video output stream (see paragraph [0161]: the selecting step, in which a video signal from among the plurality of cameras recording the live event is chosen, comprises displaying a plurality of panels on a touch-screen display, where each respective panel in the plurality of panels displays a respective video input signal received by a corresponding video input in the plurality of video inputs, and receiving a selection of a first panel in the plurality of panels, thereby selecting the video input signal displayed by the first panel.); 
McNamee fails to disclose:
in response to the selecting, determining a prioritization scheme for the plurality of video input streams; 
generating video format instructions for each of the plurality of different video capture devices, in accordance with the determined prioritization scheme; and 
sending the video format instructions from the video production device to the plurality of different video capture devices; 
wherein the video format instructions are configurable to be executed by the plurality of video capture devices to confirm or adjust at least one video quality setting of the plurality of video input streams, such that the current video output stream is of higher quality relative to unselected video input streams of the plurality of video input streams.  
In analogous art, Hauenstein teaches:
in response to the selecting, determining a prioritization scheme for the plurality of video input streams (see include, but is not limited to, paragraph [0018]: a video may be selected in each case which is output, i.e. presented, stored and/or forwarded with a higher quality as compared to the non-selected videos. The higher quality may be reflected by a larger number of pixels presented, a higher number of colors used and/or a higher refresh rate. In addition see paragraph [0019]: it is possible for the selected video to be newly determined on a periodic basis or in an event-driven manner. This may occur at random or in accordance with a predefined pattern.); 
generating video format instructions for each of the plurality of different video capture devices, in accordance with the determined prioritization scheme (see include, but is not limited to, paragraph [0050]:The video cameras 3a-3f may be so-called webcams 3a-3f, in particular, comprising integrated video encoders. The respective video encoder may generate, in particular, a compressed video data stream VDSa-VDSf in accordance with the standards H.263/H.264/H.265.); and 
sending the video format instructions from the video production device to the plurality of different video capture devices (see include, but is not limited to, paragraph [0057]:The setting device 1 may be integrated into the user terminal 5, in particular. However, it may also be provided elsewhere. What is essential, however, is that it is capable of generating, in particular calculating, setting values EWa-EWf for the data rates DRa-DRf of the video data streams and of transmitting same to the video cameras 3a-3f.); 
wherein the video format instructions are configurable to be executed by the plurality of video capture devices to confirm or adjust at least one video quality setting of the plurality of video input streams, such that the current video output stream is of higher quality relative to unselected video input streams of the plurality of video input streams (see include, but is not limited to, paragraphs [0011] and [0013]: a method for setting data rates in a video camera system, including a plurality of video cameras, each of which is configured to generate a video data stream having a settable data rate, wherein the video data streams can be delivered to a user terminal via a data network, on which user terminal videos based on the video data streams can be output at the same time, a video being selected among the videos during a stationary operating state, said selected video being output with a higher quality as compared to the non-selected videos,).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee with the teaching as taught by Hauenstein in order to set a data rates in a video camera system transmitting, in particular in real-time, a video data stream to a user terminal via a data network, thereby a provision is made for that one of the videos presented is selectable, so that the selected video will be output with a higher quality than the videos not selected.

Regarding Claim 2, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. McNamee further discloses producing the current video output stream for storage or live streaming (see fig.1A and paragraph [0035]).  

Regarding Claim 3, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices to confirm or adjust a bitrate setting of the plurality of video input streams (see include, but is not limited to, paragraphs [0084] and [0093]).  

Regarding Claim 4, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 3. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices set a higher bitrate for the current video output stream, relative to the unselected video input streams (see include, but is not limited to, paragraphs [0011] and [0013]).

Regarding Claim 5, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices to confirm or adjust a video resolution setting of the plurality of video input streams (see paragraph [0087]).  

Regarding Claim 6, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 5. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices set a higher video resolution for the current video output stream, relative to the unselected video input streams (see include, but is not limited to, paragraphs [0011] and [0013]).  

Regarding Claim 7, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices to confirm or adjust a bitrate setting and a video resolution setting of the plurality of video input streams (see paragraph [0087]).  
  
Regarding Claim 8, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 7. Hauenstein further discloses wherein the video format instructions are configurable to be executed by the video capture devices set a higher bitrate and a higher video resolution for the current video output stream, relative to the unselected video input streams (see include, but is not limited to, paragraphs [0011] and [0013]).  

Regarding Claim 17, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 1.


	Regarding Claim 18, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 3.


Regarding Claim 19, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 1.


Regarding Claim 20, the claim is analyzed as discussed with respect to the 

discussion made in the rejection of claim 3.


7.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee et al. Pub. No. US 2014/0320662 A1(Hereinafter refed to as “McNamee”) in view  of HAUENSTEIN et al. Pub. No. US 2017/0214970 A1 (Hereinafter refed to as “Hauenstein”), further in view  of Shribman et al. Pub. No. US 2016/0337426 A1 (Hereinafter refed to as “Shribman”).

Regarding Claim 9, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. McNamee further discloses wherein: the video production device and the plurality of different video capture devices are client devices within a wireless network (see Abstract and see paragraph [0166]);
McNamee in view of Hauenstein fails to disclose:
 the step of diagnosing operating health of the wireless network; and the prioritization scheme is determined based on the operating health of the wireless network.  
In analogous art, Shribman teaches:
the step of diagnosing operating health of the wireless network (see paragraphs [0211] and [0553]); and the prioritization scheme is determined based on the operating health of the wireless network (see paragraph [0211]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein with the teaching as taught by Shribman in order to make the system scalable and adaptable to the bandwidth of the network, the video flow is coded in different qualities. Thus, depending on the bandwidth and transfer network speed, the video will play at different qualities. 

Regarding Claim 10, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. McNamee further discloses wherein: the video production device and the plurality of different video capture devices are client devices within a wireless network (see Abstract and see paragraph [0166]);
McNamee in view of Hauenstein fails to disclose:
 the step of diagnosing operating health of the wireless network; and the prioritization scheme is determined based on the operating health of the wireless network.  
In analogous art, Shribman teaches:
the step of diagnosing operating health of the wireless network (see paragraphs [0211] and [0553]); and the prioritization scheme is determined based on the operating health of the wireless network (see paragraph [0211]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein with the teaching as taught by Shribman in order to make the system scalable and adaptable to the bandwidth of the network, the video flow is coded in different qualities. Thus, depending on the bandwidth and transfer network speed, the video will play at different qualities. 

Regarding Claim 11, McNamee in view of Hauenstein disclose the method as discussed in the rejection of claim 1. McNamee further discloses wherein: the video production device and the plurality of different video capture devices are client devices within a wireless network (see Abstract and see paragraph [0166]);
McNamee in view of Hauenstein fails to disclose:
the step of diagnosing operating health of the wireless network; and the diagnosing step analyzes characteristics of wireless links between the video production device and the plurality of different video capture devices.  
In analogous art, Shribman teaches:
the step of diagnosing operating health of the wireless network (see paragraphs [0211] and [0553]); and the diagnosing step analyzes characteristics of wireless links between the video production device and the plurality of different video capture devices (see paragraph [0211]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McNamee in view of Hauenstein with the teaching as taught by Shribman in order to make the system scalable and adaptable to the bandwidth of the network, the video flow is coded in different qualities. Thus, depending on the bandwidth and transfer network speed, the video will play at different qualities. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424